PHILIPS, District Judge
(concurring). The only portion of the foregoing opinion that does not meet my full concurrence is as to the discussion respecting the occupancy of the property. As read by me, the evidence is clear that the 3 days excepted from the actual occupancy of the building, within the meaning of the policy, were in no legal sense different from the other 31 days. The first 3 days’ operation of the mill was with the same complement of employes and for the purpose of crushing ore for commercial use as the remainder of the time the mill was used, with varying results. There was nothing, to my perception, in the manner and visible purpose of the operation to indicate that one day more than another was merely for experimental tests or adjustment of machinery; nothing in the continuous period of 34 days’ running to enable the jury, without mere conjecture, to determine where the running for one purpose ended and where for the other purpose it began. With as much reason, it seems to me, had the defendant in error run the mill in the same fashion for 40 days, and a less quantity of ore had been crushed in the first 10 days than the designed capacity for output, or for a like subsequent period, the first 10 days could be arbitrarily eliminated by assuming them to have been employed merely for purposes of adjustment and test of the machinery and structure. As this, however, .is a difference of view somewhat on a matter of fact; and the case is to be retried, if it should ever reach this aspect of the case, possibly developing additional facts, further discussion at this time of the question may be somewhat academic.